[GRAPHIC] securitybenefit.com * 800.888.2461 [SECURITY BENEFIT LOGO] September 13, 2011 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: SBL Variable Annuity AccountXIV 1940 Act Registration Number:811-10011 1933 Act Registration Numbers:333-41180, 333-52114 and 333-120399 CIK:0001116625 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), SBL Variable Annuity AccountXIV, a unit investment trust registered under the Act, mailed to its contract owners the annual and semiannual report(s) for the underlying management investment companies. This filing constitutes the filing of those reports as required by Rule30b2-1 under the Act. The following annual and semiannual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed AIM Growth Series (Invesco Growth Series) September 2, 2011 AIM Variable Insurance Funds (Invesco Variable Insurance Funds) August 25, 2011 The Alger Portfolios August 17, 2011 American Century Variable Portfolios, Inc. August 23, 2011 BlackRock Variable Series Funds, Inc. September 6, 2011 Direxion Insurance Trust September 6, 2011 Dreyfus Appreciation Fund, Inc. August 22, 2011 Dreyfus Investment Portfolios August 18, 2011 Dreyfus Variable Investment Fund August 17, 2011 DWS Variable Series I Fund August 19, 2011 DWS Variable Series II Fund August 19, 2011 Federated Insurance Series August 22, 2011 Franklin Templeton Variable Insurance Products Trust August 31, 2011 Goldman Sachs Variable Insurance Trust August 24, 2011 Ivy Funds Variable Insurance Portfolios September 1, 2011 Janus Aspen Series August 29, 2011 Janus Investment Fund August 29, 2011 Legg Mason Partners Variable Equity Trust August 26, 2011 One Security Benefit Place * Topeka, Kansas 66636-0001 Securities and Exchange Commission September 13, 2011 Page two Underlying Management Investment Company CIK Number Date(s) Filed Legg Mason Partners Variable Income Trust August 26, 2011 Lord Abbett Series Fund, Inc. August 24, 2011 MFS® Variable Insurance Trust August 31, 2011 Neuberger Berman Advisers Management Trust September 9, 2011 Northern Lights Variable Trust September 6, 2011 Oppenheimer Variable Account Funds August 24, 2011 Panorama Series Fund, Inc. August 23, 2011 PIMCO Variable Insurance Trust August 31, 2011 Royce Capital Fund August 24, 2011 Royce Fund August 30, 2011 RS Investment Trust September 2, 2011 Rydex Variable Trust September 8, 2011 SBL Fund September 8, 2011 Security Income Fund September 8, 2011 T. Rowe Price Capital Appreciation Fund August 25, 2011 T. Rowe Price Equity Series, Inc. August 24, 2011 August 26, 2011 T. Rowe Price Fixed Income Series, Inc. August 24, 2011 T. Rowe Price Growth Stock Fund, Inc. August 24, 2011 Third Avenue Variable Series Trust August 22, 2011 The Universal Institutional Funds, Inc. September 8, 2011 Van Eck VIP Trust September 2, 2011 Variable Insurance Products Fund August 22, 2011 Variable Insurance Products Fund II August 22, 2011 Variable Insurance Products FundIV August 22, 2011 Variable Insurance Products FundV August 26, 2011 Variable Insurance ProductsIII August 22, 2011 Wells Fargo Variable Trust August 30, 2011 To the extent necessary, these filings are incorporated herein by reference. Sincerely, CHRIS SWICKARD Chris Swickard Vice President and Associate General Counsel Security Benefit Life Insurance Company
